

116 HR 1904 RH: Indian Water Rights Settlement Extension Act
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 352116th CONGRESS2d SessionH. R. 1904[Report No. 116–440]IN THE HOUSE OF REPRESENTATIVESMarch 27, 2019Mr. Grijalva (for himself, Mr. Gallego, Ms. Haaland, Ms. Gabbard, and Mr. O'Halleran) introduced the following bill; which was referred to the Committee on Natural ResourcesJuly 9, 2020Additional sponsors: Mr. Amodei, Mr. Tipton, Mr. Buck, Ms. Torres Small of New Mexico, Mrs. Lee of Nevada, Ms. Craig, Ms. Velázquez, Mr. Horsford, and Mr. LujánJuly 9, 2020Deleted sponsors: Mr. Amodei (added April 2, 2019; deleted April 4, 2019), Mr. Tipton (added April 2, 2019; deleted April 4, 2019), Mr. Buck (added April 2, 2019; deleted April 4, 2019), Ms. Torres Small of New Mexico (added April 2, 2019; deleted April 4, 2019) and Mrs. Lee of Nevada (added April 2, 2019; deleted April 4, 2019)July 9, 2020Reported with an amendment; committed to the Committee of the Whole House on the State of the Union and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on March 27, 2019A BILLTo amend the Omnibus Public Land Management Act of 2009 to make the Reclamation Water Settlements Fund permanent.1.Short titleThis Act may be cited as the Indian Water Rights Settlement Extension Act.2.Reclamation water settlements fundSection 10501 of the Omnibus Public Land Management Act of 2009 (43 U.S.C. 407) is amended—(1)in subsection (b)(1), by inserting and for fiscal year 2031 and each fiscal year thereafter after For each of fiscal years 2020 through 2029;(2)in subsection (c)—(A)in paragraph (1)(A), by striking for each of fiscal years 2020 through 2034 and inserting for fiscal year 2020 and each fiscal year thereafter; and(B)in paragraph (3)(C), by striking for any authorized use and all that follows through the period at the end and inserting for any use authorized under paragraph (2).; and(3)by striking subsection (f).July 9, 2020Reported with an amendment; committed to the Committee of the Whole House on the State of the Union and ordered to be printed